Case 1:18-cv-00832-CMH-JFA Document 26 Filed 03/26/19 Page 1 of 2 PageID# 193



                  IN THE XJNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA


                           Alexandria Division


 MALIBU MEDIA, LLC,

            Plaintiff,

 V.                                      Civil Action No. I:18cv832



 JAMES HOWARD,
            Defendant.



                                   ORDER


       This matter comes before the Court on the Proposed Findings

 of Fact and Recommendations of the Magistrate Judge dated

 February 22, 2019. Defendant has not filed any objections to the

 Proposed Findings of Fact and Recommendations. Based on a de

 novo review of the evidence in this case and having reviewed the

 Proposed Findings of Fact and Recommendations, it appears to the

 Court that the Magistrate Judge's Proposed Findings of Fact and

 Recommendations is neither clearly erroneous nor contrary to

 law. This Court adopts the Magistrate Judge's Proposed Findings

 of Fact and Recommendations. Therefore, it is hereby

      ORDERED that Plaintiff's Amended Motion for Default

 Judgment be GRANTED; and Defendant is enjoined from continuing

 to infringe Plaintiff's copyrighted works and Defendant is

ordered to delete and permanently destroy any digital files or

copies of Plaintiff's copyrighted works from any computers or
Case 1:18-cv-00832-CMH-JFA Document 26 Filed 03/26/19 Page 2 of 2 PageID# 194
